228, 88 P.3d 840, 844(2004); Smith v. Eighth Judicial Dist. Court, 107
Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991); NRAP 21(b)(1).

                Accordingly, we

                             ORDER the petition DENIED. 1




                Gibbotfs                                    Pickering


                cc: Hon. Mark R. Denton, District Judge
                     Pezzillo Lloyd
                     Steven M. Garber & Associates, A Professional Corporation
                     Marquis Aurbach Coffing
                     Gordon & Rees, LLP
                     Eighth District Court Clerk




                      'In light of our resolution of this writ petition, petitioner's June 29,
                2015, stay motion is denied as moot.
SUPREME COURT
        OF
     NEVADA


(0) )947A                                             2